Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6, 10, 12, 17-18, and 20-29 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, 12, 17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. European Journal of Medicinal Chemistry (2015), 89, 320-330.  Cited reference teaches at page 322 (Compound 26) the following compound that is the same as applicants when applicant’s Formula (I) has the following substituents:
Y2 = C; Y1 = Y3 = Y4 = CH; R1 = SO2Ra wherein Ra is aryl optionally substituted by methoxy; R2 = R2’ = H; and X = W = CH2.
RN   1637536-07-2  HCAPLUS     
CN   6-Quinolinecarboxamide, 1,2,3,4-tetrahydro-N-hydroxy-1-[(4-
     methoxyphenyl)sulfonyl]-  (CA INDEX NAME)
  

    PNG
    media_image1.png
    358
    284
    media_image1.png
    Greyscale

Since this compound is the same as applicants a 102(a)(1) rejection is proper.

Claims 1, 4, 10, 12, 17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sridharan et al. WO 2012/117421 A1.  Cited reference teaches the following compounds that are the same as applicants when applicant’s Formula (I) has the following substituents:
Y2 = C; Y1 = Y3 = Y4 = CH; R1 = CO-Ra wherein Ra is alkenyl that is substituted by halo-substituted aryl or heteroaryl; R2 = R2’ = H, CH3; and X = W = CH2.

    PNG
    media_image2.png
    79
    662
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    235
    390
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    313
    694
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    303
    649
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    65
    656
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    363
    405
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    65
    646
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    262
    406
    media_image9.png
    Greyscale

Since said compounds are the same as applicants, a 102(a)(1) rejection is proper. 
Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement, filed on 01/28/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.

Objection
6.	Claims 2-3, 5-6, 17 and 22-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Kahsay Habte/
Primary Examiner, Art Unit 1624



October 20, 2021